Citation Nr: 1104505	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-37 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran, M.E.D., and J.F. 


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions dated in August and September 2008 from the 
Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2009, the Veteran, M.E.D., and J.F. testified before 
the undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  

The claim was remanded by the Board in January 2010 for 
additional evidentiary development.  All requested development 
has been completed and the claim is now before the Board for 
adjudication.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The last supplemental statement of the case (SSOC) pertaining to 
the issue of service connection for a low back disability was 
issued in November 2010.  In December 2010, the Veteran submitted 
evidence directly to the Board in support of his claim, which 
included lay statements from his brother and stepson that attest 
that the Veteran has suffered from back pain since service and a 
lay statement from a friend of 30 years and former Marine which 
states that the circumstances of the in-service fall described by 
the Veteran are possible because he experienced similar 
situations during his military service.  The Veteran also 
submitted a lay statement wherein he provides the name of a 
soldier who he asserts was involved in the same in-service injury 
that caused his current low back disability.  

The Veteran did not include a waiver of initial review by the RO 
and the Veteran's representative has not indicated that the 
Veteran wishes to waive referral of this evidence to the agency 
of original jurisdiction for initial review.  Therefore, because 
this new evidence is pertinent to the claim on appeal, the 
evidence has not been reviewed by the RO, and the Veteran has not 
submitted an appropriate waiver, this evidence must be referred 
to the RO for consideration in the first instance.  See 38 C.F.R. 
§ 20.1304(c).

In view of the foregoing, to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Review the claims file, including 
specifically all new evidence submitted since 
the issuance of the most recent supplemental 
statement of the case, and conduct any 
additional development deemed necessary.  
Thereafter, readjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with an SSOC which addresses all new 
evidence submitted in support of the claim, 
and afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



